department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number release date uilc dollar_figure cc tege eoeg et2 postf-147975-01 memorandum for kristi beckwith revenue_agent from lynne camillo chief employment_tax branch cc tege eoeg et2 subject income as wages or royalty payments this responds to your memorandum requesting advice on the proper tax treatment of payments received by an accountant who performs accounting services in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer abc pc abc lp year year x x1 x2 x3 x4 x5 x6 x7 x8 x9 postf-147975-01 issue whether amounts designated as royalty payments received by an accountant who performs accounting services should be properly classified as wages conclusion the amounts designated as royalty payments are in reality payments for personal services rendered by the accountant remuneration for personal services performed by an employee is wages subject_to taxes under the federal_insurance_contributions_act fica the federal_unemployment_tax_act futa and income_tax_withholding facts taxpayer is a certified_public_accountant engaged in the practice of accounting taxpayer is also president and shareholder of abc pc abc pc has been in existence for at least five years prior to year abc pc claimed on its form_1120 u s_corporation income_tax return in year that its business activity was professional services and that its product or service was accounting management at the beginning of year taxpayer entered into an employment contract with abc pc the employment agreement was to continue until terminated taxpayer signed the employment contract as the employee and also signed for abc pc as the president the contract contained an exclusive effort clause but not a covenant_not_to_compete clause in august of year taxpayer formed abc lp a limited_partnership along with four other people taxpayer was a limited_partner with a interest three of the other four limited partners were also corporate officers in abc pc the general_partner was abc inc according to the abc lp agreement the purpose of abc lp was the transaction of any or all lawful business for which limited_partnerships may be organized under state law abc lp claimed on its form_1065 u s return of partnership income in year that its principal business activity was investments and the principal product or service listed was finance rent 1we assume that abc pc and abc inc are the same entity postf-147975-01 at the beginning of year taxpayer purportedly entered into a license and royalty agreement with abc lp in exchange for dollar_figurex2 per year the abc lp was granted the exclusive right to the use of taxpayer’s client list abc lp was given the exclusive right to render any professional accounting or business consulting services to clients on the list while the taxpayer agreed to use his best efforts to direct his clients to abc lp the agreement was for two years with automatic renewals abc lp could increase the amount_paid to taxpayer the agreement stated that the character of royalties was not to be construed as constituting compensation_for services or earned_income subject_to fica withholding the agreement contained a covenant_not_to_compete clause for months after the termination of the agreement the following is a review of the flow of funds from the time clients paid abc pc for accounting services and a description of how the wages compensation_for officers and royalty payments were reported in year the fees from accounting clients passed to abc pc abc pc paid compensation of dollar_figurex to taxpayer for his services as an officer abc pc paid taxpayer’s wife wages of dollar_figurex1 for her services as office manager abc pc paid accountants who were non-officer shareholders of abc pc wages slightly less than wages paid to taxpayer plus royalty payments of as much as dollar_figurex3 these royalty payments were reported on forms 1099-misc abc pc paid abc lp dollar_figurex4 for what are described as royalty payments abc lp paid out royalty payments to the limited partners in year taxpayer received dollar_figurex5 as royalty payments and reported the amount on his form_1040 schedule e abc lp took a depreciation deduction for the building abc pc rented from abc lp abc pc and abc lp have the same address and incurred losses on its business along with other losses from other partnerships these losses were then reported by taxpayer and the other limited partners in year abc pc paid out dollar_figurex8 in officer compensation dollar_figurex6 in wages and dollar_figurex7 in royalty payments 2the copy of the agreement provided by the taxpayer stated that it was made and was effective january of year it was unsigned by the parties 3it is unclear whether the client list was owned by abc pc or by the taxpayer 4on the abc pc form_1120 for year that taxpayer signed as both preparer and as president he claimed to devote of his time performing services for abc pc 5the year form_1065 listed four different partnerships with losses totaling dollar_figurex9 reported by abc lp on line taxpayer signed the form_1065 as the preparer and as president of abc inc the general_partner of abc lp postf-147975-01 law and analysis sec_3101 and sec_3111 of the internal_revenue_code the code impose on every employee and every employer respectively fica tax on wages paid to the employee by his employer with respect to employment sec_3102 requires every employer to withhold the employee’s portion of the fica tax sec_3121 of the code provides that for purposes of the fica the term wages means all remuneration for employment with exceptions not relevant in this case sec_3306 and sec_3401 of the code contain similar definitions for purposes of the futa_tax and income_tax_withholding respectively under sec_3121 the term employment means any service of whatever nature performed by an employee for the person employing him sec_3306 of the code contains a similar definition for futa_tax purposes sec_3401 provides in part that for purposes of income_tax_withholding the term employer means the person for whom the individual performs or performed any service of whatever nature as the employee of such person except that if the person for whom the individual performs or performed the services does not have control of the payment of wages for such services the term employer except for purposes of the definition of wages means the person having control of the payment of wages sec_3301 of the code imposes on every employer a futa excise_tax on the total wages paid_by him during the calendar_year with respect to employment the name by which the remuneration for employment is designated is immaterial see sec_31_3121_a_-1 and sec_31_3401_a_-1 of the employment_tax regulations thus salaries fees bonuses and commissions on sales or on insurance premiums are wages if paid as compensation_for employment furthermore the basis upon which the remuneration is paid is generally immaterial in determining whether the remuneration constitutes wages thus it may be paid on the basis of piecework or a percentage of profits and it may be paid hourly daily weekly monthly or annually see sec_31_3121_a_-1 and sec_31 a - a revrul_68_499 1968_2_cb_421 discussed whether royalties paid_by a company to its employees for licenses to manufacture articles under patents owned by the employees were wages the company paid royalties to five individuals for licenses to manufacture certain articles on which the individuals held the patents two of the individuals had no employment relationship with the company while the other three were employed by the company however the licensing contracts were separate and distinct from the employment contracts the royalties were not paid for services performed by any of the five individuals for the company the royalties postf-147975-01 were paid for licenses to manufacture certain articles and not as remuneration for employment the royalty payments were held not to be wages revrul_68_498 1968_2_cb_421 considered whether royalty payments received by an author were subject_to taxes under the self employment contributions act the author was also a teacher and was an employee within the meaning of the fica the author was held to be engaged in the trade_or_business of writing books and the royalty payments were includible in computing his net_earnings_from_self-employment within the meaning of sec_1402 royalty payments were discussed in 123_f2d_665 10th cir cert_denied 315_us_812 in that case the court reasoned that in general ‘royalty’ is defined as a tax or duty or compensation paid to owners of a patent or copyright for_the_use_of it or the right to act under it bouv law dict rawle’s third revision p webster’s international dictionary while payment ordinarily is at a certain rate for each article or certain per cent of the gross sale that in itself is not determinative the purpose for which the payment is made and not the manner thereof is the determining factor and while we ordinarily think of royalty as payment for patentable or copyrightable articles it is not necessarily required that the creative idea be subject_to patent or copyright 86_f3d_1526 9th cir involved the issue of whether the payments received by a tax-exempt_organization from mailing list rentals and from an affinity credit card program were royalties the court noted that although sec_512 of the code excludes royalties from the definition of unrelated_business_taxable_income the term royalties is not further defined by statute or by regulation therefore the court indicated that it would look to the ‘ordinary everyday senses’ of the word citation omitted the court then went on to quote webster’s ninth new collegiate dictionary and black’s law dictionary the court continued from the above we can glean that royalty commonly refers to a payment made to the owner of property for permitting another to use the property the payment is typically a percentage of profits or a specified sum per item sold the property is typically either an intangible_property right - such as a patent trademark or copyright - the royalty issue has been litigated extensively in cases involving unrelated_business_taxable_income ubti a tax-exempt_organization must pay taxes at normal corporate rates on ubti royalties are excluded from ubti see sec_511 sec_512 and sec_512 of the code postf-147975-01 or a right relating to the development of natural_resources revrul_81_178 relied upon by the parties supports defining royalty as a payment which relates to the use of a property right it states that payments for_the_use_of trademarks trade names service marks or copyrights whether or not payment is based on the use made of such property are ordinarily classified as royalties for federal tax purposes citations omitted thus according to revrul_81_178 by definition royalties do not include payments for personal services revrul_81_178 1981_2_cb_135 we hold that under sec_512 royalties are payments for the right to use intangible_property we further hold that a royalty is by definition passive and thus cannot include compensation_for services rendered by the owner of the property in sierra club inc the court concluded that payments relating to the rental of the mailing lists were royalties as such payments were received for the right to use intangible_property rights and did not include payments for services however there were disputed factual issues as to whether services were performed in connection with the credit card program accordingly the case was remanded for a factual determination as to whether services were performed in connection with the credit card program on remand the tax_court held that because no services were performed in connection with the credit card program receipts from such program were properly considered to be royalties see sierra club inc v commissioner tcmemo_1999_86 for many years courts have applied the economic_substance_doctrine or a variant thereof to disregard a diverse mix of transactions and entities that are devoid of economic_substance other than the generation of tax benefits the simple expedient of drawing up papers does not control for tax purposes when the objective economic realities are to the contrary in 157_f3d_231 3d cir cert_denied 119_sct_1251 the court stated t he inquiry into whether the taxpayer’s transaction had sufficient economic_substance to be respected for tax purposes turns on both the ‘objective economic substance’ of the transactions practical economic consequences other than the creation of tax benefits and the ‘subjective business motivation’ behind them valid business_purpose or profit_motive these distinct aspects of the economic sham inquiry do not constitute discrete prongs of a ‘rigid two-step analysis ’ but rather represent related factors both of which inform the analysis of whether the transaction had sufficient substance apart from its tax consequences to be respected for tax purposes citations omitted the economic_substance_doctrine has been applied in the context of an employment_tax case see fleck v united_states u s t c pbig_number n d oh postf-147975-01 under the rationale applied by the court in sierra club inc payments received by an accountant who performed accounting services are compensation_for services these payments do not constitute royalty payments but instead are wages taxpayer owns the accounting lists but the taxpayer also performs accounting services for the accounting clients on the accounting lists the payments received by the taxpayer were not for selling the accounting lists to another entity to perform accounting services but instead were payments for the taxpayer to perform accounting services whether the taxpayer had sold the accounting lists to an entity controlled by the taxpayer or not the taxpayer was still going to perform the accounting services for those clients on the accounting lists royalty payments are by definition passive and thus cannot include compensation_for services rendered by the owner of the property taxpayer was performing accounting services for abc pc under an employment contract the abc pc tax_return listed him as spending of his time performing services for abc pc whether as an employee shareholder and president of abc pc or as a limited_partner to abc lp he was performing accounting duties the flow of funds from the accounting clients through abc pc and abc lp and finally to taxpayer was generated by accounting services personally performed by taxpayer as an employee of abc pc applying the economic_substance test we are satisfied that there was no economic_substance to the purported sale of accounting client lists and subsequent royalty payments to the taxpayer given the significant amounts reported as royalty payments by the taxpayer both individually and by abc pc and abc lp it is apparent that the classification of these amounts as royalty payments was merely a recharacterization of wages in order to avoid employment_taxes the employment agreement characterized the payments as not being wages the parties characterization of payments does not control the taxability of the payments in 153_fsupp2d_612 ed dist the court stated both fica and futa define ‘wages’ as ‘all remuneration for employment’ unless excluded sec_3121 sec_3306 ‘employment’ as used in this definition means ‘any service of whatever nature performed by an employee for the person employing him ’ sec_3121 sec_3306 8the term service means not only work actually done but the entire employer- employee relationship for which compensation is paid to the employee by the employer 327_us_358 90_led_718 66_sct_637 thus in analyzing taxpayer’s relationship to abc lp and abc pc we look at the entire record of the taxpayer’s activities involving abc pc and abc lp in the performance of accounting services postf-147975-01 based on the expansive definition of wages the definition of royalty payments and the lack of economic_substance of the parties’ royalty arrangement we conclude that amounts received by taxpayer and other accountants performing services for abc pc which were treated as royalty payments were in fact wages subject_to fica futa and income_tax_withholding case development hazards and other considerations taxpayer provided the case of norwalk v commissioner tcmemo_1998_279 for consideration however this case involved the distribution of an accounting corporation’s intangible assets to its shareholders in a liquidation it does not support taxpayer's contention that the remuneration he received for performing accounting services should be treated as royalty payments this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by ______________________________ lynne camillo branch chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities
